The verdict was not against the weight of the evidence. Issues :of credibility, including the weight to be given to minor inconsistencies in testimony and the absence of physical evidence, were properly considered by the jury and there is no basis upon which to disturb its determinations (see People v Gaimari, 176 NY 84, 94). Defendant’s acquittal of certain counts does not warrant a different result (see People v Rayam, 94 NY2d 557).
We perceive no basis for a reduction of sentence. Concur— Wallach, J.P., Lerner, Rubin, Friedman and Gonzalez, JJ.